Citation Nr: 1713726	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a disorder, manifested by lumps on the Veteran's back.  

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve distribution, effective June 4, 2008 through May 21, 2009.  

5.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy, sciatic nerve distribution, effective May 22, 2009 through December 15, 2014.  

6.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy, sciatic nerve distribution, effective December 16, 2014.  
7.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, effective May 22, 2009 through February 2, 2016.  

8.  Entitlement to a compensable rating for left lower extremity radiculopathy, effective February 3, 2016.  

9.  Entitlement to a rating in excess of 10 percent for pes planus, right foot, with degenerative changes and right ankle tendonitis prior to February 3, 2016.  

10.  Entitlement to a rating in excess of 10 percent for pes planus, left foot, with degenerative changes, prior to February 3, 2016.  

11.  Entitlement to a rating in excess of 30 percent for bilateral pes planus, effective February 3, 2016.  

12.  Entitlement to an initial rating in excess of 20 percent for rheumatoid arthritis, affecting the knees, hands, and toes, effective September 7, 2010.  

13.  Entitlement to a rating in excess of 20 percent for lumbar spine strain with degenerative changes, effective prior to December 15, 2014.  

14.  Entitlement to a rating in excess of 20 percent for lumbar spine strain with degenerative changes, effective September 1, 2015.  

15.  Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance (AA) of another individual.  

16.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to February 1987.

This matter came to the Board of Veterans' Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions issued in February 2010 and February 2012.  

In December 2016, during the course of the appeal, the Veteran was scheduled to have a video conference with a Veterans Law Judge from the Board.  However, the Veteran withdrew that request and has not asked that it be rescheduled.  Accordingly, the Board will proceed as if the Veteran no longer desires a hearing.  


FINDINGS OF FACT

1.  The presence of chronic, identifiable tinnitus has not been established.  

2.  Diabetes mellitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to the Veteran's service.  

3.  A disorder, manifested by lumps on the Veteran's back, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to the Veteran's service.  

4.  For the period from June 4, 2008 through May 21, 2009, the Veteran's right lower extremity radiculopathy, sciatic nerve distribution, was productive of no more than mild impairment.  

5.  For the period from May 22, 2009 through December 15, 2014, the Veteran's right lower extremity radiculopathy, sciatic nerve distribution, was productive of no more than moderate impairment.  

6.  Since December 16, 2014, the Veteran's right lower extremity radiculopathy, sciatic nerve distribution, has been productive of no more than moderately severe impairment.  

7.  For the period from May 22, 2009 through February 2, 2016, the Veteran's left lower extremity radiculopathy, sciatic nerve distribution, was productive of no more than moderate impairment.  

8.  For the period from February 3, 2016 through January 30, 2017, the Veteran's left lower extremity radiculopathy was quiescent.  

9.  Since January 31, 2016, the Veteran's left lower extremity radiculopathy, sciatic nerve distribution, has been productive of moderate impairment.  

10.  Prior to February 3, 2016, the Veteran's right pes planus with degenerative changes and right ankle tendonitis was productive of no more than moderate impairment.  

11.  Prior to February 3, 2016, the Veteran's left pes planus with degenerative changes was productive of no more than moderate impairment.  

12.  Since February 3, 2016, the Veteran's bilateral pes planus has been productive of no more than severe impairment.  

13.  Since service connection became effective September 7, 2010, the Veteran's rheumatoid arthritis has been manifested primarily by primarily by complaints of pain and swelling in her hands, locking in the 3rd finger on her right hand, burning and numbness in her feet, and pain, crepitus, and flexion limited to 70 degrees in her knees.  

14.  Prior to December 16, 2014, the Veteran's lumbar spine strain with degenerative changes was manifested primarily by complaints of pain, weakness, and stiffness and flexion of the spine to as little as 35 degrees with pain.  .  

15.  Since September 1, 2015, the Veteran's lumbar spine strain with degenerative changes has been confirmed by X-ray and has been manifested primarily by complaints of radiating pain, muscle spasm, stiffness, and limitation of flexion to no less than 50 degrees.  

16.  The Veteran's service-connected disorders preclude her from securing and following a substantially gainful occupation consistent with her education and work experience.  


CONCLUSIONS OF LAW

1.  The claimed tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  Diabetes mellitus is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).
3.  A disorder, manifested by lumps on the Veteran's back is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  For the period from June 4, 2008 through May 21, 2009, the schedular criteria for a rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve distribution, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

5.  For the period from May 22, 2009 through December 15, 2014, the schedular criteria for a rating in excess of 20 percent for right lower extremity radiculopathy, sciatic nerve distribution, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

6.  Since December 16, 2014, the schedular criteria for a rating in excess of 40 percent for right lower extremity radiculopathy, sciatic nerve distribution, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

7.  For the period from May 22, 2009 through February 2, 2016, the schedular criteria for a rating in excess of 20 percent for left lower extremity radiculopathy, sciatic nerve distribution, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).  

8.  For the period from February 3, 2016 through January 30, 2017, the schedular criteria for a compensable rating for left lower extremity radiculopathy, sciatic nerve distribution, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.124a, Diagnostic Code 8520 (2016).  

9.  Since January 31, 2017, the schedular criteria for a 20 percent rating for left lower extremity radiculopathy, sciatic nerve distribution, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).  
10.  Prior to February 3, 2016, the criteria for a rating in excess of 10 percent for pes planus, right foot, with degenerative changes and right ankle tendonitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5276 (2016).  

11.  Prior to February 3, 2016, the criteria for a rating in excess of 10 percent for pes planus, left foot, with degenerative changes were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5276 (2016).  

12.  Since February 3, 2016, the criteria for a rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5276 (2016).  

13.  Since September 7, 2010, the criteria for an initial rating in excess of 20 percent for rheumatoid arthritis, affecting the knees, hands, and toes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5002 (2016).  

14.  Prior to May 22, 2009, the criteria for a rating in excess of 20 percent for lumbar spine strain with degenerative changes, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5242 (2016).  

15.  Since September 1, 2015, the criteria for a rating in excess of 20 percent for lumbar spine strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, Diagnostic Code 5242 (2016).  

16.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the consideration of the merits of an appeal, the Board must ensure that the VA has met its duty to assist the Veteran in the development of her claim.  The VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In several letters dated throughout the appeal, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete her claims.  The VA then obtained available evidence identified by the Veteran, conducted multiple examinations, and, as noted above provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of her claims; and, therefore, the Board will proceed to the merits of the appeal.  

The Service Connection Claims

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as diabetes mellitus, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2016).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

The Veteran's service treatment records, the report of her January 1978 service entrance examination, and the report of February 1986 service separation examination are negative for any complaints or clinical findings of tinnitus or diabetes mellitus.  In April 1987, shortly after her separation from service, VA testing revealed that her glucose was within normal limits.  

During VA treatment in April 2010, the Veteran reported ringing in her left ear.  However, there is no competent evidence of tinnitus, ant the Board notes that treatment records from Mid-town Neurology, dated from December 2007 through March 2009, show that Veteran did not have ringing in her ears.  Indeed, there is no evidence on file showing that the Veteran actually has tinnitus.  Absent the current existence of tinnitus, the Veteran cannot meet the criteria for service connection.  Accordingly, service connection for tinnitus is not warranted.  

During her November 1986 service separation examination, the Veteran responded, "Yes", when asked if she then had, or had ever had, skin diseases.  On examination, she was found to have multiple hyperpigmented and hypopigmented areas on her stomach.  However, there was no evidence of a disorder manifested by lumps on her back.  A soft mass on her left lateral back at the axillary line was first manifested during VA treatment in May 2005.  

Elevated glucose readings were not reported until July 1999 when VA testing revealed glucose intolerance.  The possibility of diabetes was questioned in October 2002 and confirmed during VA treatment in March 2003.  Not only were those findings many years after service, there was no competent evidence of a nexus to service.

The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims of service connection for tinnitus, diabetes mellitus, and a disorder manifested by lumps on the Veteran's back.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  In addition, the Veteran has not presented any competent objective evidence to support her claims that her tinnitus, diabetes mellitus, and/or disorder manifested by lumps on back, are the result of any incident in service.  

Absent any evidence of tinnitus, diabetes mellitus, or a disorder manifested by lumps on the Veteran's back in service or of a nexus between any of the claimed disorders and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  
The Increased Rating Claims

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Right Lower Extremity Radiculopathy

The right lower extremity radiculopathy is rated as impairment of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  A 10 percent rating is warranted for mild, incomplete paralysis of the sciatic nerve; and a 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis; while a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent schedular rating is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, and no active movement is possible of muscles below the knee.  In such cases, flexion of the knee is weakened or (very rarely) lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2016).

During the July 2008 VA examination, there was no motor weakness in the Veteran's lower extremities or evidence of atrophy.  She demonstrated sensory deficits throughout the right lower extremity, and the reflexes were 1+ and equal, bilaterally.  There was no evidence that the Veteran's radiculopathy of the right lower extremity was any more than mildly disabling.  

The Veteran was reexamined by the VA in October 2009 and October 2010.  

In October 2009, the lumbar spine and sacral spine sensory functions were impaired.  Straight leg raising was positive.  There was no lumbosacral motor weakness or evidence of muscle atrophy.  There were sensory deficits throughout both lower extremities, and diminished reflexes of 1+ at both knees and ankles.  The most likely peripheral nerves involved were the external cutaneous nerve of the thigh and the sciatic nerve. There were no non-organic physical signs.  

The relevant diagnosis was intervertebral disc syndrome.  The most likely involved peripheral nerves were the external cutaneous nerve of the thigh and the lumbar and sciatic nerves L2- Sl with no complications. The subjective factors were pain radiating from lower back down back of legs into bilateral soles of feet with movement of the spine.  The objective factors were positive bilateral straight leg raising with pain radiating into bilateral soles of feet and decreased sensation to pinprick in lumbar distribution of L2-L5 and Si. 

During the October 2010 VA examination, the lumbar spine sensory function was impaired. The examination of the sacral spine revealed no sensory deficits. L4: Sensory deficit of both lateral thighs. L4: Motor weakness of both hips - adduction of 4/5. The bilateral lower extremity reflexes were 2+ and equal at the knees and ankles. The lower extremities show no signs of pathologic reflexes. The examination revealed normal cutaneous reflexes. There were signs of Lumbar Intervertebral Disc Syndrome. The most likely peripheral nerve was the Sciatic Nerve. The Intervertebral Disc Syndrome did not cause any bowel dysfunction and bladder dysfunction. There are no non-organic physical signs.

In December 2015, the Veteran underwent two surgeries on her back.  Thereafter, she required two months of rehabilitation.  

In April 2015, the Veteran was reexamined by the VA on two occasions to determine the severity of the radiculopathy affecting her lower extremities.  On April 6, 2015, she reported mild constant pain, paresthesias and/or dysesthesias, and numbness affecting the right sciatic nerve.  There was no radiculopathy in the left lower extremity.  The Veteran's strength was normal at 5/5 in the lower extremities without muscle atrophy, and her deep tendon reflexes were normal at 2+ and equal.  Her sensation in the lower extremities was normal in all dermatomes from L2 to S1.  She demonstrated moderate incomplete paralysis of the right sciatic nerve, mild incomplete paralysis of the external popliteal (common peroneal) nerve, mild incomplete paralysis of the anterior tibial (deep peroneal) nerve, mild incomplete paralysis of the internal popliteal nerve, and incomplete paralysis of the posterior tibial nerve.

On the latter occasion, the Veteran was examined by a physician specializing in Physical Medicine and Rehabilitation.   VA examination of the Veteran's peripheral nerves, the diagnosis was radiculopathy, bilateral lower extremity, sciatic nerve distribution.  It was noted that in December 2014, she had undergone a lumbar laminectomy and cage procedure.  Later that month, she had fusion surgery done.  Thereafter, she developed right sided foot drop requiring rehabilitation from December 2015 through February 2017.  

On April 7, 2015, the Veteran developed severe back pain and abdominal pain and was admitted to the hospital with an infection, possibly discitis.  She was discharged from the hospital two days prior to the second VA examination on April 15, 2015.  She had an IV port and was due to use IV antibiotics for one month.  It was noted that she regularly used a walker and occasionally, a wheelchair and that she was using an ankle fixation orthotic for right footdrop.  

On examination, the Veteran demonstrated functional strength bilateral lower extremity strength proximally.  She demonstrated weakness of the right lower extremity distally with dorsi flexors showing no motion at 0/5 and plantar flexors at 2/5.  There was mild soft tissue swelling, and straight leg raising was negative.  A limited EMG was consistent with diagnoses of recent onset right footdrop status post 2 back surgery history of lumbar stenosis and an MRI revealed possible discitis currently on IV antibiotics, and a normal left lower extremity.  The VA examiner opined that Peripheral neuropathy it would impact her work if required to stand, lift, or carry for extended periods.  

On February 3, 2016, the Veteran's peripheral nerves were reexamined by the VA.  She reported moderate intermittent pain and numbness in her right lower extremity.  On examination, the Veteran's right ankle dorsiflexion was 0/5.  There was no muscle atrophy.  Deep tendon reflexes were reportedly not applicable. Sensation was absent on the right lower leg and ankle and decreased in the foot and toes.  There were no trophic changes attributable to the peripheral neuropathy.  The Veteran had an abnormal gait.  She was reportedly obese and she could only take a few steps.  The examiner opined that the Veteran's abnormal gait was due to her obesity and low back pain.  The VA examiner opined that the Veteran's sciatic nerve was productive of moderately severe incomplete paralysis; severe incomplete paralysis of the external popliteal nerve; complete paralysis of the anterior tibial nerve.  An EMG performed in January 2016 revealed denervation of the right radicular nerves.  Following the VA examination, the diagnosis was right foot drop.  

The VA examiner noted that on leaving the service, the Veteran had gone into security for about 14 years until 2001 and that she had then become a truck and bus driver until 2007.  At that time, she could no longer walk from the building to the truck because of pain in the back and legs.  It was noted that she has not worked since.  The VA examiner remarked that the Veteran has lost part of the R sciatic nerve due to severance at lumbar surgery in December 2014; that she had a footdrop with loss of sensation in the right lower extremity; and that her pain and obesity, together, had produced severe disability.  

On January 31, 2017, the Veteran was examined by the VA to determine the severity of the peripheral neuropathy of her lower extremities.  She complained of severe, intermittent pain radiating down both lower extremities.  She reported that she was numb from the waist down with severe paresthesias, dysesthesias, and numbness in the right lower extremity and moderate paresthesias, dysesthesias, and numbness in the left lower extremity.  Radiculopathy in both lower extremities was reportedly confirmed by EMG's in October 2011 and January 2016.  

On examination, the strength was 3/5 in both lower extremities without atrophy.  The Veteran's deep tendon reflexes in the lower extremities were 1+, bilaterally.  The sensation was decreased in the lower extremities.  There were no trophic changes attributable to peripheral neuropathy.  It was noted that the Veteran ambulated regularly with a walker and alternated with a wheelchair.  The VA examiner stated that the Veteran had incomplete paralysis of the following nerves:  sciatic nerve - moderately severe on the right and moderate on the left; the external popliteal nerve - severe on the right and moderate on the left; and the musculocutaneous (superficial personeal) nerve - severe on the right and moderate on the left.  All other lower extremity nerves were found to be normal.  

Radiculopathy in both lower extremities was reportedly confirmed by EMG's in October 2011 and January 2016.  It was noted that the January 2016 study was limited by the Veteran's body habitus and edema.  No responses were elicited in any sensory or motor nerves.  It was noted that she did have diabetes mellitus but that it was very well controlled, and the examiner suspected that the absent responses on the nerve conduction studies were more related to technical factors such as body habitus and edema rather than severe peripheral polyneuropathy.  On needle EMG, there was electrodiagnostic evidence of active L 5 radiculopathy on the right with no signs of reinnervation or significant nerve recovery at this time.

Taken together, the foregoing evidence shows that since December 16, 2014, the Veteran's right radiculopathy has manifested primarily by pain, weakness, diminished deep tendon reflexes, and a loss of sensation.  Although she wears a right ankle brace and is unable to dorsiflex her right foot due complete paralysis of the anterior tibial nerve, there is no evidence that the foot dangles and drops or that she has no active movement of the muscles below the right knee.  Indeed, there is no associated muscle atrophy, and the preponderance of the evidence shows that the Veteran's sciatic nerve impairment, by itself, is productive of moderately severe impairment.  To further rate footdrop under the diagnostic code for the anterior tibial nerve would constitute the prohibited practice of pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability.  38 C.F.R. § 4.14 (2016).  Even a maximum schedular rating for complete paralysis of the right anterior tibial nerve would be unavailing as it provides a lower rating than that in effect for moderately severe paralysis of the sciatic nerve.  Finally, the Board notes that the most recent VA examiner opined that the Veteran's right radicular neuropathy was productive of severe disability.  However, that opinion also contemplated the Veteran's obesity for which service connection has not been established.  Therefore, the Board finds that the manifestations of the Veteran's sciatic nerve disability, by themselves, meet or more nearly approximate the schedular criteria for the 40 percent rating in effect since December 16, 2014.  Accordingly, an increased rating is not warranted and the appeal is denied.  


The Left Lower Extremity Radiculopathy

In October 2009, the Veteran was examined by the VA to determine, in part, the severity of her peripheral neuropathy of the lower extremities.  Straight leg raising was positive.  There was no lumbosacral motor weakness or evidence of muscle atrophy.  There were sensory deficits throughout both lower extremities, and diminished reflexes of 1+ at both knees and ankles.  The relevant diagnosis was intervertebral disc syndrome.  The most likely involved peripheral nerves were the external cutaneous nerve of the thigh and the lumbar and sciatic nerves L2- Sl with no complications.  The subjective factors were pain radiating from lower back down back of legs into bilateral soles of feet with movement of the spine.  The objective factors were positive bilateral straight leg raising with pain radiating into bilateral soles of feet and decreased sensation to pinprick in lumbar distribution of L2-L5 and S1. 

During the October 2010 VA examination, the Veteran's lumbar spine sensory function was impaired.  The examination of the sacral spine revealed no sensory deficits.  There were a sensory deficit of both lateral thighs and weakness of adduction in both hips, 4/5.  The bilateral lower extremity reflexes were 2+ and equal at the knees and ankles.  The lower extremities showed no signs of pathologic reflexes. The examination revealed normal cutaneous reflexes.  There were signs of lumbar intervertebral disc syndrome.  The most likely peripheral nerve was the sciatic nerve.  

On April 6, 2015, the Veteran was reexamined by the VA to determine the severity of the radiculopathy affecting her lower extremities.  She reported mild constant pain, paresthesias and/or dysesthesias, and numbness affecting the right sciatic nerve.  There was no radiculopathy in the left lower extremity.  The Veteran's strength was normal at 5/5 in the lower extremities without muscle atrophy, and her deep tendon reflexes were normal at 2+ and equal.  Her sensation in the lower extremities was normal in all dermatomes from L2 to S1.  The examiner found that nerves affecting the Veteran's left lower extremity, including her sciatic nerve, were normal.  
On April 7, 2015, the Veteran developed severe back pain and abdominal pain and was admitted to the hospital with an infection, possibly discitis.  She was discharged from the hospital on April 13, 2015.  She was given an IV port and was due to use IV antibiotics for one month.  

On April 15, 2015, the Veteran was examined by a VA physician specializing in Physical Medicine and Rehabilitation.  It was noted that in December 2014, she had undergone a lumbar laminectomy and cage procedure.  Later that month, she had had fusion surgery done.  Thereafter, she developed right sided foot drop requiring rehabilitation from December 2015 through February 2017.  

On examination, it was noted that the Veteran regularly used a walker and occasionally, a wheelchair and that she was using an ankle fixation orthotic for right footdrop.  The Veteran demonstrated functional strength, proximally, in both lower extremities.  There was mild soft tissue swelling, and straight leg raising was negative.  An EMG of the left lower extremity was normal. The VA examiner opined that peripheral neuropathy would impact her work if required to stand, lift, or carry for extended periods.  

The foregoing evidence shows that at its worst, the Veteran's left lower extremity radiculopathy was manifested primarily by sensory deficits throughout both lower extremities, and diminished reflexes of 1+ at both knees and ankles.  However, for the period from May 22, 2009 through February 2, 2016, there were no findings that such manifestations were productive of any more than moderate incomplete paralysis affecting the Veteran's left lower extremity.  Therefore, she did not meet or more nearly approximate the schedular criteria for a rating in excess of the 20 percent rating then in effect.  Accordingly, that rating is confirmed and continued.  

On February 3, 2016, the Veteran's peripheral nerves were reexamined by the VA.  She reported pain radiating down her left lower extremity to her outside 3 toes.  There were no findings of left lower extremity radiculopathy.  

On February 3, 2016, the Veteran was also examined to determine the severity of her service-connected lumbar spine disability.  Her strength in the lower extremities was normal at 5/5, and her reflexes in the lower extremities were normal at 2+.  Sensation was normal throughout the left lower extremity was normal, and straight leg raising was negative.  Lumbosacral radiculopathy was noted in the right lower extremity only.  

On January 31, 2017, the Veteran was examined by the VA to determine the severity of the peripheral neuropathy of her lower extremities.  She complained of severe, intermittent pain radiating down both lower extremities.  She reported that she was numb from the waist down with severe paresthesias, dysesthesias, and numbness in the right lower extremity and moderate paresthesias, dysesthesias, and numbness in the left lower extremity.  Radiculopathy in both lower extremities was reportedly confirmed by EMG's in October 2011 and January 2016.  

On examination, the strength was 3/5 in both lower extremities without atrophy.  The Veteran's deep tendon reflexes in the lower extremities were 1+, bilaterally.  The sensation was decreased in the lower extremities.  There were no trophic changes attributable to peripheral neuropathy.  It was noted that the Veteran ambulated regularly with a walker and alternated with a wheelchair.  The VA examiner stated that the Veteran had incomplete paralysis of the following nerves:  sciatic nerve - moderately severe on the right and moderate on the left; the external popliteal nerve - severe on the right and moderate on the left; and the musculocutaneous (superficial peroneal) nerve - severe on the right and moderate on the left.  All other lower extremity nerves were found to be normal.  

Radiculopathy in both lower extremities was reportedly confirmed by EMG's in October 2011 and January 2016.  It was noted that the January 2016 study was limited by the Veteran's body habitus and edema.  No responses were elicited in any sensory or motor nerves.  It was noted that she did have diabetes mellitus but that it was very well controlled, and the examiner suspected that the absent responses on the nerve conduction studies were more related to technical factors such as body habitus and edema rather than severe peripheral polyneuropathy.  On needle EMG, there was electrodiagnostic evidence of active L 5 radiculopathy on the right with no signs of reinnervation or significant nerve recovery at this time.

The foregoing evidence shows that when the VA examined the Veteran in February 3, 2016, there were no findings of left lower extremity radiculopathy.  Indeed, the strength, reflexes, and sensation in the left lower extremity were found to be normal.  The Veteran no longer met the schedular criteria for a compensable rating, and the rating was reduced accordingly.  38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8520 (2016).  That rating became effective February 3, 2016.  During the VA examination on January 31, 2017, however, the Veteran again demonstrated moderate incomplete paralysis of the left sciatic nerve.  Such findings met or more nearly approximated the criteria for a 20 percent rating for left lower extremity polyneuropathy.  Therefore, the 20 percent rating is restored for left lower extremity radiculopathy, effective January 31, 2017.  To that extent, the appeal is granted.  

Pes Planus

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating is warranted for moderate impairment, manifested by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A 20 percent rating is warranted for severe unilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A 30 percent rating is warranted for pronounced unilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

A 30 percent rating is also warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2016).  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45 (2016). 

Ankle disability is rated on the basis of ankylosis, limitation of motion, deformity, or the residuals of an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274 (2016).  

The Board notes that the Veteran's right ankle arthrosis does not warrant an increased rating in excess of 20 percent and that the now assigned 20 percent disability rating is the maximum disability rating under Diagnostic Code 5271.  The  Board finds that her  right ankle arthrosis do not warrant a  30 percent rating under Diagnostic Code 5270 since there is  no evidence of ankylosis of the ankle.  In addition, she does not warrant a 30 percent rating under Diagnostic Code 5262 since she does not have malunion of the tibia or fibula productive of marked ankle disability.  

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

Prior to February 3, 2016, the Veteran was examined by the VA on two occasions to determine the severity of her pes planus.  

During an examination on July 18, 2008, the Veteran reported that since 1979, she had had constant pain and numbness and tingling located at the arch to just under her toes.  The pain traveled to into the toes and heel.  The Veteran reportedly took pain medication and received cortisone shots.  She stated that at rest and when on her feet, she experienced pain, swelling, and fatigue, but no weakness or stiffness in her feet.  She reported that she had to walk slowly and stretch her feet.  She noted that she had never been hospitalized nor had any surgery for pes planus.

On examination of the feet, there was a moderate degree of valgus, bilaterally, which could be corrected by manipulation.  Each forefoot had a moderate degree of malaligmnent which could also be corrected by manipulation.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus or marked pronation.  Each foot was everted.  Palpation of the plantar surface of the foot was slightly tender.  The Achilles tendons were in good alignment, and the Veteran's posture was within normal limits.  She demonstrated an abnormal gait in which she limped and leaned forward.  Her leg length from the anterior superior iliac spine, to the medial malleolus was 110 cm, bilaterally.  There was evidence of abnormal weight bearing with nontender callosities at the base of each 1st toe.  There were no signs of any unusual shoe wear pattern and breakdown.  The Veteran did not require any assistive device for ambulation.  

The range of motion of both ankles was full with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was right ankle pain at 15 degrees of dorsiflexion.  

On further examination, there was no left foot tenderness, painful motion, weakness, edema, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe.  Pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus were not present.  The Veteran was able to stand for a period of 15 to 30 minutes.  She required arch supports but no orthopedic shoes, corrective shoes, foot supports, or built-up of the shoes and shoe inserts.  She stated that the symptoms and pain were not relieved by the previously noted corrective shoe wear.  The nonweight bearing x-ray findings were abnormal and showed pes planus.  The weight-bearing x-rays were within normal limits.  

Following the July 2008 VA examination, the relevant diagnoses were pes planus of the left foot with degenerative changes.  Subjectively, there was bilateral foot pain and objectively, there was pain upon palpation of the feet and x-ray findings indicating pes planus.  Also diagnosed was pes planus of the right foot with degenerative changes and right ankle tendonitis.  On the right, there was subjective bilateral foot pain and objective pain upon palpation of the feet, right ankle tenderness with pain upon range of motion testing, and x-ray findings indicating pes planus.  The VA examiner stated that the effect of the condition on the Veteran's daily activity was limited prolonged standing, ambulation, running and jumping.  

In October 2009, the Veteran's feet were reexamined by the VA.  She reported constant, spontaneous heel and arch pain, bilaterally, exacerbated by standing and physical activity.  It was relieved by rest and pain medication, and she stated that she could function with medication.  The Veteran also described muscle spasms in her feet and toes and pain in her ankles.  She reported that at rest she had foot pain and swelling but no weakness, stiffness and fatigue.  She also reported that while standing or walking, she had pain, weakness and swelling, but no stiffness and fatigue.  If she stood or walked for more than 30 minutes, she noted that the pain accelerated quickly.  The Veteran stated that she had never been hospitalized nor had any surgery for pes planus.  The treatment consisted of pain medication, splints to sleep in, arch supports, and cortisone shots, all of which provided very temporary relief.  The claimant reported that pes planus impaired her cooking and grocery shopping and limited the length of her showers.  
The Veteran reported that her right ankle tendonitis was manifested by weakness, stiffness, swelling, giving way, lack of endurance, and pain.  She denied the presence of heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran stated that she experienced flare-ups as often as 4 times per day, each lasting an hour.  She noted that flare-ups were precipitated by physical activity and that during a flare-up she could not climb stairs, walk for long distances, sit for long periods, bend over completely, or reach for objects in high places.  The Veteran reported difficulty with standing and walking and noted that her knees and ankles buckled at will.  While walking, bad balance was also an issue.  The treatment consisted of pain medication which provided little relief.  The Veteran denied any hospitalization or surgery for her right ankle and stated that it had not resulted in any incapacity. 

On examination, the Veteran's posture was normal.  She walked steadily with an antalgic gait and had difficulty balancing during her tandem gait.  Her leg length from the anterior superior iliac spine to the medial malleolus was 99 cm on the right and 98.5 cm on the left.  An examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, she required a cane and splints for her ankles as support for bilateral pes planus.  She did not require a brace, crutches, corrective shoes, wheelchair, prosthesis, and a walker. 

An examination of the right ankle revealed tenderness.  However, the left ankle was not tender and there was no evidence in either ankle of ankylosis, edema, instability, subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage. 

On examination, the feet were tender without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, and instability.  There was active motion in the metatarsophalangeal joint of each great toe.  Alignment of the Achilles tendon, with weight-bearing and nonweight-bearing, was normal, bilaterally.  Pes planus was present, bilaterally.  There was a slight degree of valgus present, which could not be corrected by manipulation.  There was also a slight degree of malalignment of each forefoot and mid-foot which could not be corrected by manipulation.  There was medial tilting of the upper border of the talus.  Pes cavus was not present.  The Veteran had hammer toes of the second toe, bilaterally. Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The Veteran could not walk more than 100 feet due to significant foot and low back pain.  She required shoe inserts but no orthopedic shoes, corrective shoes, or built up shoes. The symptoms and pain were not relieved by the previously noted inserts.

Following the examination, the relevant diagnosis was active pes planus of the right foot with degenerative changes.  The subjective factors were pain in sole of feet, especially arches and anides, with ambulation.  Also diagnosed was active pes planus of the left foot with degenerative changes.  The subjective factors were pain in the arch and heel of foot with ambulation and decreased flexibility of foot.  The objective factors, bilaterally, were pain to palpation on the medial side of the sole of the foot, hammertoe of the 2nd toe, and flattened arches.  

The VA examiner noted that the Veteran was unemployed.  The Veteran's condition caused difficulty performing household chores, such as cleaning and cooking, pushing a grocery cart, and climbing stairs.

X-rays of the feet, taken in September 2015, revealed mild degenerative changes involving both feet, calcaneal spurs, mild demineralization, and generalized soft tissue swelling, bilaterally.  

A review of the evidence shows that prior to February 3, 2016, the Veteran had pes planus in each foot manifested primarily by slight tenderness to palpation; a slight degree of valgus and a slight degree of maladjustment, neither of which could be corrected by manipulation; and X-ray evidence of generalized soft tissue swelling, bilaterally.  Although she had callosities at the base of each 1st toe, they were nontender, and there was no objective evidence of severe unilateral or bilateral pes planus, marked deformity (pronation, abduction, etc.), or pain on manipulation and use accentuated.  Moreover, despite clinical reports of abnormal weight-bearing, there were no signs of any unusual shoe wear pattern or breakdown and weight-bearing X-rays of the feet were found to be normal.  She did require arch supports.  However, she did not require orthopedic shoes, corrective shoes, or built-up shoes and she did not require any assistive device for ambulation.  On balance such findings did not meet or more nearly approximate the schedular criteria for a 20 percent rating in either foot or a 30 percent rating for bilateral pes planus.  Accordingly, the 10 percent rating for pes planus in each foot prior to February 3, 2016 is confirmed and continued and the appeal is denied.  In arriving at this decision, the Board has considered the possibility of a separate rating for the Veteran's right ankle tendonitis.  

Unless otherwise provided in the Rating Schedule, disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25 (2016).  In an August 1998 opinion, the VA General Counsel stated that in order to be rated separately, a disability need not be compensable but must at least meet the criteria for a noncompensable rating under the applicable diagnostic code.  VAOPGCPREC 9-98.  In this case, however, none of those diagnostic codes provide a noncompensable rating for the ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 - 5274 (2016).  Moreover, there is no evidence that the right ankle is productive of any disability.  There is no associated ankylosis, limitation of motion, deformity, or X-ray confirmation of any right ankle disability.  Accordingly, a separate rating for the service-connected right ankle tendonitis will not be assigned.

On February 3, 2016, the Veteran was, again, examined by the VA to determine the severity of her service-connected pes planus.  She reported swelling and stiffness in her feet and foot pain with all weight bearing activities.  There was objective evidence of pain on use of the feet and pain accentuated on use.  However, she did not have evidence of severe impairment due to pes planus in each foot.  She did not experience pain on manipulation of the feet, swelling on use of the feet, or characteristic callouses.  In addition, there was no evidence of extreme tenderness of the plantar surfaces of one or both feet; decreased longitudinal arch height of one or both feet on weight-bearing; objective evidence of marked deformity of one or both feet (pronation, abduction etc.); marked pronation of one or both feet; the weight-bearing line fall over or medial to the great toe of one or both feet; lower extremity deformity other than pes planus, causing alteration of the weight-bearing line; "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet; or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  The Veteran had mild to moderate symptoms of hallux valgus, bilaterally.  

There was no functional loss for either lower extremity attributable to pes planus.  Indeed, there was no pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups or when either foot was used repeatedly over a period of time.  Although it was noted that the Veteran regularly used a wheelchair, that use was due to multiple complaints and body aches, not just pes planus.  The VA examiner remarked that the Veteran's disability did not impact her ability to perform any type of occupational task (such as standing, walking, lifting, sitting).  

Taken together, the findings since February 3, 2016 do not meet or more nearly approximate the schedular criteria for a rating of 20 percent in each foot or for a rating in excess of 30 percent rating for bilateral pes planus.  Accordingly, the 30 percent rating for pes planus, effective February 3, 2106 is confirmed and continued.

Rheumatoid Arthritis

Note, when service connection was established for rheumatoid arthritis, rating consideration was given to rheumatoid arthritis of the cervical and lumbar spine, as well as the knees and left hand.  The Veteran has established separate ratings for each of those disorders, which are not at issue here and will not be discussed below.  The rheumatoid arthritis of the knees, hands, and toes are at issue.  

Rheumatoid arthritis is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2016).  A 100 percent schedular rating is warranted when there are constitutional manifestations associated with active joint involvement, which are totally incapacitating.  A 60 percent rating is warranted for manifestations which are less than the criteria for 100% but there is weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 20 percent rating is warranted when there are one or two exacerbations of gout a year in a well-established diagnosis. 

Residuals such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note (2016).

Limitation of motion of individual digits are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228 - 5230 (2016).  A noncompensable rating is warranted for limitation of motion of the thumb when there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  
A noncompensable rating is warranted for limitation of motion of the index or long finger when there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016).  

A noncompensable rating is warranted for any limitation of motion of the ring or little fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 45 degrees.  

Also potentially applicable in rating the veteran's right knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2016).  A 10 percent rating is warranted for slight knee impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

Absent evidence of amputation, impairment of individual toes will be rated by analogy to hammertoes.  38 C.F.R. § 4.20 (2016).  A 10 percent rating is warranted if all toes are hammertoes, without claw foot.  A noncompensable rating is warranted for individual hammertoes.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).
During an October 2010 VA examination, the Veteran reported rheumatoid arthritis in her back, knees, hands, toes, and feet.  She reported constitutional symptoms from the arthritis condition such as weight gain.  The Veteran reported the following symptom(s): weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain.  She indicated that she did not experience heat, redness, deformity, drainage, effusion, subluxation, or dislocation.  She noted painful flare-ups as often as 2 times per day precipitated by physical activity and alleviated by rest and medication.  During the flare-ups, the Veteran experienced the following functional impairment of walking and standing and limitation of motion of the joint which she described as a problem bending her fingers and toes upon waking up.  She described additional symptoms of hip, knee, and hand pain daily.  Over the previous 12 months, she reported intermittent incapacitating episodes lasting 3 days.  The Veteran reported that a physician from the Women's Wellness Service had recommended bed rest.  Overall, the Veteran reported that her rheumatoid arthritis precluded cooking large meals, shopping, long showers, cleaning, or negotiating stairs.

On examination, the Veteran's posture was normal, and she walked with a normal gait.  Her leg length from the anterior superior iliac spine to the medial malleolus was 104 cm, bilaterally.  An examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  For ambulation, she required a cane due to back and knee pain.  She did not require a brace, crutches, corrective shoes, wheelchair, prosthesis, or a walker.  The Veteran had no constitutional signs of arthritis, including weight loss, anemia, or skin changes.  On examination, arthritis had not impaired her general health.  The examination revealed joint involvement of the knees, the cervical and lumbar spines, and left hand.  

On examination of her knees, the Veteran reported weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  The range of motion of each knee was 0 degrees to 100 degrees with pain at 100 degrees.  Repetitive motion caused no additional limitation of motion, and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits.  

For each hand, the fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of each thumb and the tip of each finger was 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of each thumb and each finger was 0 cm.  Neither thumb presented any ankylosis.  Radial abduction and palmar abduction of each thumb were full, bilaterally, with pain at 70 degrees.  Metacarpal and interphalangeal flexion were full [0degrees to 60 degrees] with pain at 60 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

An examination of each foot reveals weakness and tenderness.  There was no painful motion, edema, disturbed circulation, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of each great toe. No hammer toes were found on examination of the feet.  Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present. Hallux rigidus is not present.  

In August and November 2010, the Veteran was treated by the VA Rheumatology Service.  In August 2010, she reported pain in her hands, worse during the previous 6 months.  She noted swelling and puffiness in her hands and locking in the 3rd finger on her right hand.  She also noted burning sensation and numbness in her hands in the morning.  She described no morning pain anywhere other than her lower back.  She was reportedly receiving epidural steroid injections which had been helpful.  The Veteran also reported burning and numbness in her feet and pain in knees, worse during the previous 6-8 months. She denied weight loss, fevers, chills, cough, shortness of breath, or rashes. 

On examination, the Veteran ambulated with a cane.  There was a trace of lower extremity edema but no active synovitis.  On examination, the 3rd proximal interphalangeal joint demonstrated bony hypertrophy but no nodulosis.  The Veteran had a good grip.  There was pain when squeezing the metacarpophalangeal joint and metatarsophalangeal joint.  There was flexor tenosynovtis in both third fingers, greater on the right.  There was no synovial thickening noted in any other joint.  The right knee had a small effusion and a normal range of motion.  There was crepitus in both knees and low back pain with lower extremity range of motion. 

In November 2010, laboratory testing revealed a positive rheumatoid factor (RF).  

On February 3, 2016, the Veteran examined the Veteran to determine the severity of her rheumatoid arthritis in her feet.  The Veteran reported that she had been diagnosed with rheumatoid arthritis, 5 years earlier and that it affected multiple joints, especially on her right side. She noted decreased sensation in feet, big toe and 2nd toe, and, no sensation in her other toes. She reported taking continuous medication for arthritis.  It was noted that she had not experienced weight loss, anemia, or severe impairment of health associated with arthritis.  The arthritis reportedly affected her cervical and lumbar spines, knees, feet, and toes.  The Veteran did not have any limitation of joint movement, joint deformities, spasms, or incapacitating or non-incapacitating episodes attributable to her arthritis.  It was noted that the Veteran regularly used a wheelchair for locomotion.  The examiner opined that the Veteran's rheumatoid arthritis did not affect her ability to perform any type of occupational task, such as standing, walking, lifting, sitting, etc.  Following the examination, the diagnoses were rheumatoid arthritis (atrophic) of the feet (2012) and osteoarthritis of the metacarpalphalangeal joint, bilaterally.

On February 3, 2016, following an examination of the Veteran's feet, including pes planus, the examiner noted that the Veteran was service connected for degenerative joint disease of bilateral first metacarpalphalangeal joints. The Veteran's arthritis in the foot and toes and pes planus did not cause any functional limitations. She was able to stand from her wheelchair and make steps to a chair. She did have mild anemia which the examiner stated could be multi-faceted - a history of a positive hemoccult and medication which could have potential to contribute to her anemia.  Her anemia was supplemented with daily iron tablets and caused no distress. The veteran was able to complete range of motion of her toes, without complaints of weakness, fatigability, or incoordination and had minimal discomfort.  There was good passive range of motion of all toes, bilaterally.  There were no current range of motion measurements available during an exacerbation, and the examiner noted that there had been no contact with the Veteran during a flare-up.  Thus, the provider could not determine or accurately estimate the degree of functional loss of this joint without resorting to mere speculation.

On February 3, 2016, the VA examined the Veteran to determine the severity of the rheumatoid arthritis in her hands.  She had swelling of the hands and pain in both wrists going to the tip of her fingers.  If she opened and closed her hands, her fingers caught.  She stated that it hurt to move in the morning.  She reportedly took pain medication and muscle relaxers, and used topical applications.  She denied flare-ups or any functional loss or functional impairment of the joints or extremity, including, but not limited to repeated use over time.

On examination, both hands were normal.  Extension of the metacarpophalangeal joint and proximal and distal interphalangeal joints in the fingers of each hand was accomplished to 0 degrees.  Flexion of the fingers in each hand was accomplished as follows: metacarpophalangeal joint to 90 degrees; proximal interphalangeal joint to 100 degrees, and distal interphalangeal joint to 70 degrees Extension of the thumb was accomplished to 0 degrees.  Flexion of the metacarpophalangeal join of the thumb was accomplished to 100 degrees and flexion of the interphalangeal joint of the thumb was accomplished to 90 degrees.  There was no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain on use of the hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive testing produced no additional functional loss or range of motion, and the examiner stated that there was no pain, weakness, fatigability, or incoordination which significantly limited her functional ability with repeated use over a period of time.  
On further examination, strength in the Veteran's hands was full at 5/5, bilaterally, and there was no evidence of ankylosis in either hand.  The Veteran did have a trigger finger of the right ring and left middle fingers, which the examiner stated was probably related to diabetes.  Imaging studies confirmed the presence of mild osteoarthritis of both hands, including multiple joints of the fingers.  There was also a corticated ossific density adjacent to the right ulnar styloid process, likely sequela of old trauma.  Following the VA examination, the examiner remarked that the Veteran had had a normal bilateral hand examination.  It was noted that the Veteran's hand pain was part of her rheumatoid arthritis syndrome.

On February 3, 2016, the Veteran was examined by the VA to determine the severity of her rheumatoid arthritis of the knees.  She reported that her knee swelled and ached. The pain was located over the whole knee with the right being greater than the left. She stated that she took pain medication and muscle relaxers and used topical applications.  She denied flare-ups and functional loss or functional impairment of the joint or extremity, including but not limited to repeated use over time.  

On examination, the Veteran's range of knee motion was from 0 degrees to 120 degrees, bilaterally.  Although the range of motion is outside of normal range (0 degrees to 140 degrees), the examiner found it normal for the Veteran due to her obesity.  The examiner noted that the range of motion itself did not contribute to functional loss.  There was evidence of pain with weight-bearing but no objective evidence of crepitus or localized tenderness or pain on palpation of the joint or associated soft tissue.  Repetitive motion produced no additional functional loss of limitation of motion.  The examiner stated that pain, weakness, fatigability or incoordination would not significantly limit the Veteran's functional ability with repeated use over a period of time.  Her strength was normal at 5/5 in both knees, and there was no ankylosis of either knee.  In addition, there was no history of recurrent subluxation, instability, recurrent effusion in either knee and no meniscal condition.  

The Veteran denied that she had had any knee surgery, but did use a wheelchair and walker regularly.  Imaging studies confirmed the presence degenerative or traumatic arthritis:  In the right knee, there was a small suprapatellar joint effusion, as well as is moderate tri-compartmental degenerative joint disease and mild bone demineralization that did not appear significantly changed from a prior study.  In the left knee, there was mild tri-compartmental degenerative joint disease, and a small suprapatellar joint effusion was suggested.  It was noted that the degenerative changes in the left knee had progressed in the medial and lateral compartments since prior imaging.  

Following the examination, the VA examiner remarked that the arthritis in the Veteran's knees impacted her ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.). On leaving the service, she went into security for about 14 years until 2001.  She then became a driver of truck and buses until 2007.  At that time she could no longer walk from the building to the truck because of pain in the back and legs. She has not worked since.  The examiner reported that the Veteran's knee disorder was part of her rheumatoid arthritis syndrome.  

On January 31, 2017, the Veteran was reexamined by the VA to determine the severity of her rheumatoid arthritis of the knees.  She reported intense, numbing, throbbing pain, for which she was receiving physical therapy.  She noted that her knees were stiff; that they ached and swelled, daily; and that she wore knee braces a couple of times a month.  She reported difficulty climbing and descending stairs and that she had experienced a flare-up the day before which lasted for hours.  

On examination, the range of knee motion was 0 degrees to 70 degrees, bilaterally.  The Veteran reported tenderness to palpation, weakness, and pain with weight bearing.  There was no crepitus in either knee, and no additional functional loss with repeat testing.  Without resort to speculation, the examiner unable to say whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use of the knees over a period of time.  The strength was 3/5 each knee with no evidence of atrophy.  There was no ankylosis and no history of medial or lateral instability, anterior/posterior instability, recurrent subluxation, or recurrent effusion.  It was noted that the Veteran regularly used a wheelchair, brace, and walker to get around.  

Imaging studies of the right knee were negative for any acute fracture or dislocation.  There was a small suprapatellar joint effusion, moderate tri-compartmental degenerative joint disease, and mild bone demineralization that did not appear significantly changed from the prior study.  In the left knee, there was mild tri-compartmental degenerative joint disease.  There was no acute fracture or dislocation.  A small suprapatellar joint effusion was suggested.  Degenerative changes were found to have progressed in the medial and lateral compartments since prior imaging.  

Following the examination, the VA examiner stated that the Veteran was not able to engage in employment due to difficulty with prolonged sitting, standing, walking.

A review of the evidence discloses that since service connection became effective September 7, 2010, the Veteran's rheumatoid arthritis has been manifested, primarily by complaints of pain and swelling in her hands, locking in the 3rd finger on her right hand, burning and numbness in her feet, and pain in her knees.  However, she has not experienced constitutional changes associated with rheumatoid arthritis, such as weight loss, skin changes, or definite impairment of health.  During a February 2016 foot examination, it was noted that she had mild anemia.  However, the examiner noted that it could be multi-faceted, and the preponderance of the evidence is against a finding that it is related to her service-connected rheumatoid arthritis.  While the Veteran has reported a history of incapacitating episodes, she has not stated that they occur 3 or more times a year.  Moreover, those episodes have not been substantiated by any contemporaneous evidence such as her treatment records or examination reports.  

Since service connection became effective for rheumatoid arthritis, the Veteran has maintained good hand strength, and a good range of motion of her thumbs and fingers.  There is no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There is no evidence of pain on use of the hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran also continues to maintain good function in her feet and toes.   

During her February 2016 examination it was reported that the Veteran's arthritis in the feet and toes did not cause any functional limitations.  She was able to complete the range of motion of her toes, without complaints of weakness, fatigability, or incoordination and had minimal discomfort.  There was good passive range of motion of all toes, bilaterally.  She does have hammertoes of both second toes; however, there is no evidence that they are in any way related to the rheumatoid arthritis.

Although the Veteran reports pain and crepitus in her knees, she has been able to extend the knees fully, and there is no evidence of ankylosis.  She has been able to flex the knees to at least 70 degrees, and there is no evidence of instability or recurrent subluxation.  In January 2017, her knee strength was reduced at 3/5.  Generally, however, her knee strength has been full at 5/5, and the preponderance of the evidence is against any findings of associated muscle atrophy or effusion, incoordination, fatigability, or additional loss of function on repeat testing of the knee.  Moreover, there is no competent objective evidence that the reported weakness is related to the Veteran's rheumatoid arthritis.  

In light of the foregoing discussion, the Board finds that the Veteran does not meet the schedular criteria for a rating in excess of 20 percent for rheumatoid arthritis, either as an active process or based on limitation of motion of the affected parts.  Accordingly, a rating in excess of 20 percent is not warranted, and the appeal is denied.


The Lumbar Spine

The Veteran's lumbar strain with degenerative changes is rated in accordance with the following General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016):

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Note (1):  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

When the Veteran has incapacitating episodes associated with intervertebral disc syndrome, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).   An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

During a July 2008 VA examination, the Veteran reported lumbar spine pain, weakness, and stiffness when walking or standing more than 15 minutes.  She noted that in conjunction with severe back pain, her left leg was numb and tingly.  She also reported pain in her knees.  She noted 1 incapacitating episode in the previous 12 months (1 day 12/07).  A cyst was located in her back along with degenerative changes.  She was taking pain medication.  

The examination revealed evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness to palpation of the entire lumbar spine.  The straight leg raising test was negative, bilaterally. There is no ankylosis of the lumbar spine.  The range of motion was flexion (0 degrees to 90 degrees) to 90 degrees w/ pain at 80 degrees; extension (0 to 30) to 20 degrees with pain at 10 degrees, lateral flexion (0 to 30) to 25 degrees w/ pain at 20, bilaterally; and rotation (0 to 30) full at 30 degrees, bilaterally without pain.  On repetitive use, the joint function of the spine was additionally limited 10 degrees by fatigue, weakness, and pain but not a lack of endurance or incoordination.  There was symmetry of spinal motion with normal curvatures of the spine.  There were signs of intervertebral disc syndrome.  There was no lumbosacral motor weakness.  There were sensory deficits of the right lateral thigh, right lateral leg, right dorsal foot, right lateral foot, and right back of the thigh.  The right lower extremity reflexes were 1+ at the knee and ankle.  The most likely peripheral nerve involved was the sciatic nerve.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction.  

Following the examination, the VA examiner noted that the Veteran's service-connected back condition had progressed to degenerative joint disease of the lumbar spine with intervertebral disc syndrome involving the sensory distribution of the sciatic nerve.  The effect of the condition on the Veteran's daily activity was limited prolonged standing, ambulation, running, and jumping.  

During a VA examination in October 2009, the Veteran complained of stiffness, fatigue, spasms, decreased motion and numbness.  The claimant indicates she does not experience: paresthesia.  She states she has weakness of the spine and leg.  She indicates she does not experience any bladder problems.  The claimant reports she never was hospitalized nor had any surgery for this condition.  She states her condition has not resulted in any incapacitation.  

The examination revealed evidence of pain on movement radiating from the lumbar region into the groin area.  Muscle spasm is present T12 and L5.  The muscle spasm produced an abnormal gait.  There was tenderness to palpation.  The spinal contour was preserved.  There was no guarding of movement.  The examination did not reveal any weakness or associated atrophy, and the muscle tone was normal.  There was positive straight leg raising, bilaterally.  There was no ankylosis of the thoracolumbar spine and no associated bowel or bladder dysfunction.  The range of thoracolumbar motion consisted of flexion to 90 degrees with pain at 45 degrees; extension [30 degrees] to 20 degrees with pain at 15 degrees; lateral flexion [30 degrees] to 15 degrees, bilaterally, with pain at 10 degrees; lateral flexion [30 degrees] to 15, degrees, bilaterally, with pain at 10 degrees.  The Veteran experienced pain on repetitive testing but no additional limitation of motion, fatigue, weakness, lack of endurance, or incoordination. There was symmetry of spinal motion with normal curves of the spine.  Following the examination, the diagnosis was degenerative changes of the lumbar spine.  The subjective factors were: pain in lower back with walking or standing, especially climbing stairs. The objective factors were paraspinal muscle spasms in the lumbar region and pain on motion of the lumbar spine.  The effect of the condition on the claimant's daily activity is difficulty performing household chores, such as cleaning and cooking--she has a lot of pain with these activities. Pushing a grocery cart is difficult secondary to back pain with this activity. She has pain climbing stairs and there are stairs at her house.

In October 2010, the Veteran was examined by the VA, in part, to determine the severity of her service-connected lumbar spine disorder.    Leg length from the anterior superior iliac spine to the medial malleolus is 104 cm on the right and 104 cm on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  For ambulation, she required a cane.  The following conditions warrant the use of the aid: back and knees pain.  She does not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis and a walker.  The claimant has no constitutional signs of arthritis, including weight loss, anemia or skin changes. On examination, arthritis had not impaired her general health.  Examination revealed joint involvement of both knees, cervical spine, lumbar spine, and left hand.

The examination revealed evidence of radiating back pain on movement described as shooting pain with active movement.  Paravertebral muscle spasm was present but did not produce an abnormal gait.  There was spine tenderness to palpation but the spinal contour was preserved.  There was guarding of movement which did not produce an abnormal gait. The examination reveals weakness, described as weakness of movement.  Muscle tone was normal without atrophy.  Straight leg raising was negative, bilaterally.  There was no ankylosis of the thoracolumbar spine.  The range of motion of the thoracolumbar spine consisted of flexion (0 degrees - 90 degrees) 40 degrees with pain at 35 degrees; extension (0 degrees - 30 degrees) to 25 degrees with pain at 20 degrees; lateral flexion was full at 30 degrees with pain at 25 degrees, bilaterally; and rotation was full at 30 degrees with pain at 25 degrees, bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays of the lumbar spine showed degenerative arthritis and lumbarization of S1, first degree spondylolisthesis of L4 in relation to L5 with findings of facet joint disease.  The effect of the condition on the claimant's occupation was pain and difficulty with prolong standing, walking and climbing stairs
In April 2015, the Veteran's low back was reexamined by the VA.  There was no guarding or muscle spasm. She demonstrated forward flexion (0 to 90) from 0 degrees to 60 degrees; extension (0 to 30) from 0 degrees to 20 degrees; lateral flexion (0 to 30) from 0 degrees to 15 degrees, bilaterally; and rotation (0 to 30): 0 to 20 degrees, bilaterally.  The range of motion, itself, does not contribute to a functional loss.  There was no tenderness to palpation or evidence of pain with weight bearing.  Repetitive testing did not result in additional functional loss; and the examiner stated that it would be speculative to conclude that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or during flare-ups. The examiner noted that in order to provide functional impairment, an actual joint examination and measurement was warranted during a flare-up.  Strength was normal at 5/5 in lower extremities without muscle atrophy, the deep tendon reflexes were normal at 2+ in each lower extremity.  Sensation was normal in all dermatomes L2 - S1.  The Veteran was unable to perform straight leg raising.  

On further examination, the Veteran had mild constant pain, paresthesias and/or dysesthesias, and numbness affecting the right sciatic nerve.  There was no radiculopathy in the left lower extremity.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The Veteran does not have intervertebral disc syndrome.  There was a 5 cm surgical scar on the Veteran's back.  It was not painful or unstable and had a total area equal to or less than 39 square cm (6 square inches).  It was noted that the Veteran regularly used a walker and occasionally a wheelchair to get around.  X-rays of the lumbar spine lumbar showed status post L3-S2 posterior fusion with long orthopedic screws placed at S2 extending through the SI joint into the iliac bones bilaterally.  There were no findings to suggest hardware loosening or other complication.  Following the VA examination, the diagnosis was lumbosacral strain with degenerative disc disease.  The examiner opined it did not impact the Veteran's ability to work.

In December 2014, the Veteran underwent lumbar spine surgery and received a temporary total rating for that surgery and her subsequent period of convalescence.  38 C.F.R. §§ 4.29, 4.30 (2016).  

Prior to December 15, 2014, the Veteran's degenerative changes of the lumbar spine were manifested primarily by complaints of lumbar spine pain, weakness, and stiffness and limitation of motion.  There was no ankylosis; however, flexion of the spine was limited to as little as 35 degrees with pain.  While there was tenderness to palpation, there was, generally, no muscle spasm or lumbar spine weakness, and the curvatures of the spine were normal.  The Veteran experienced pain on repetitive testing but no additional limitation of motion, fatigue, weakness, lack of endurance, or incoordination.  There was symmetry of spinal motion with normal curves of the spine.  There was a 5 cm surgical scar on the Veteran's back.  It was not painful or unstable and had a total area equal to or less than 39 square cm (6 square inches).  Other than the radiculopathy noted above, the Veteran did not demonstrate separately identifiable neurologic problems, such as bowel or bladder disorders.  

On balance, such findings met or more nearly reflected the schedular criteria for the 20 percent rating for degenerative changes of the lumbar spine, prior to September 1, 2015.  

During her VA examination on February 3, 2016, the Veteran reported that her back pain radiated down both legs to all her toes on the right and to the outside three toes on the left.  It was noted that on the right, she had had surgery in 2014 and was told that a nerve had been cut.  After that, she was not able to dorsiflex the right foot.  Treatment was with pain medication and exercises.  There were no flare-ups.  Pain and inability to control her right foot and obesity had restricted her ambulation.  

On examination of the lumbar spine, the following ranges of motion were recorded:  forward flexion (0 degrees to 90 degrees) was performed from 0 degrees to 60 degrees; extension (0 to 30) was to 0 degrees; lateral flexion (0 to 30) was normal to 30 degrees, bilaterally; and rotation (0 to 30) was full to 30 degrees, bilaterally.  There was evidence of pain on flexion and extension and on weight-bearing.  There was no evidence of tenderness to palpation or a loss of function on repetitive testing.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  In addition, there was no guarding or muscle spasm of the thoracolumbar spine.  

On further examination, strength was full at 5/5, and the reflexes were normal at 2+ in both lower extremities.  Sensation was reduced in the right lower leg, ankle, foot and toes.  Otherwise, sensation was normal in the lower extremities.  Straight leg raising was negative, bilaterally.  There was mild, intermittent radicular pain and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity.  There was no ankylosis of the spine or neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no evidence of intervertebral disc syndrome and episodes requiring bedrest.  The Veteran regularly used a walker, wheelchair, and right footdrop brace to get around.  There was a healed, mobile, nontender 20cm by 0.5cm scar on the Veteran's back which was not painful or unstable.  Imaging studies revealed status post L3-S2 posterior fusion with long orthopedic screws placed at S2 extending through the SI joint into the iliac bones, bilaterally.  There were no findings to suggest hardware loosening or other complication.  An MRI revealed no overt evidence for discitis/osteomyelitis, status post L3-S2 fusion.  Following the examination, the diagnosis was degenerative joint disease of the lumbar spine.  

During her January 31, 2017, VA examination, the Veteran reported that she had been receiving physical therapy and that her primary care physician had been managing her pain. The pain radiated to both legs.  She continued to report numbness to the last 3 toes on her left lower extremity and to all toes on her right lower extremity.  She reportedly received water therapy twice a week.  She had difficulty climbing and descending stairs and had to ambulate with a walker.  Her sleep had been disturbed by back pain, and she reported that her most recent flare-up occurred a week earlier and lasted hours.  It was further noted that she had undergone lumbar fusion in December 2014 and was precluded from prolonged standing or walking.  

On examination, flexion was performed from 0 degrees to 50 degrees.  There was no extension, lateral flexion or rotation.  There was no additional loss of function with repetitive use, and the examiner was unable to say whether there would be additional loss over time without resort to speculation.  Spasm and guarding were present but neither resulted in an abnormal gait or spinal contour.  Strength was 3/5 in each lower extremity without atrophy, and reflexes were hypoactive at 1+, bilaterally.  Sensation was decreased from L3 to S1.  It was absent in the right foot and decreased in the left foot.  Straight leg raising was positive.  The radiculopathy in both lower extremities was manifested by severe intermittent pain; paresthesias and/or dysesthesias and numbness to a severe degree in the right lower extremity and to a moderate degree in the left lower extremity.  There was no ankylosis, intervertebral disc syndrome or other neurologic abnormalities such as bowel or bladder impairment.  There was a scar on the Veteran's back measuring 20 cm by 0.5 cm.  The examiner opined that the Veteran is not able to engage in employment due to difficulty with prolonged sitting, standing, and walking.  

A review of the evidence discloses that since September 1, 2015, the Veteran's lumbosacral spine disorder, diagnosed as degenerative changes, has been manifested, primarily by complaints of radiating pain, muscle spasm, stiffness, and limitation of motion.  The radiating has been rated in accordance with the left and right lower extremity radiculopathy above.  To rate it again here would constitute the prohibited practice of pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes.  38 C.F.R. § 4.14 (2016).  

Since September 1, 2015, the Veteran has demonstrated limitation of lumbar spine flexion to no less than 50 degrees.  Although the Veteran was reportedly unable to perform extension, lateral flexion, or rotation from the neutral position of 0 degrees, it was noted that she did not have ankylosis of the spine.  Muscle tone was normal, and there was no evidence of associated atrophy.  Spasm and guarding were present, but neither resulted in an abnormal gait or abnormal spinal contour.  

The Veteran did report that she regularly used a walker, wheelchair, and right footdrop brace to get around.  However, it was noted that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  Although the Veteran recently reported a flare-up lasting hours, the most recent examinations are negative or any findings of incapacitating episodes of back disability as defined by the VA.  

In light of the foregoing, the Board finds that the Veteran does not meet or more nearly approximate the schedular criteria for a rating in excess of 20 percent for degenerative changes of the lumbar spine, either based on the General Rating Formula for Diseases and Injuries of the Spine or the frequency of the claimed incapacitating episodes.  Accordingly, the appeal for a rating in excess of 20 percent is denied.

Extraschedular Considerations 

In arriving at the foregoing decisions, the Board notes that the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor a question reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).   

The TDIU

The Veteran seeks entitlement to a TDIU.  To establish TDIU, there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991); 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  When, as in this case, there is more than one service-connected disability, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2016).  

For the purpose of one 40 percent disability in combination, disabilities of both lower extremities may be considered as one disability, including the bilateral factor, if applicable.  38 C.F.R. § 4.16(a) (2016).  

In this case, the Veteran has had at least a 60 percent combined rating since May 22, 2009 for various service-connected disabilities.  During that time, there has been at least one disability, evaluated as 40 percent disabling, e.g. radiculopathy, of the right and left lower extremities, sciatic nerve distribution, each evaluated as 20 percent disabling, effective May 22, 2009.  Radiculopathy of the right lower extremity has been evaluated as 40 percent disabling since December 16, 2014.  

The Veteran currently has an 80 percent combined rating since September 1, 2015 for the following service-connected disabilities:  radiculopathy of the right lower extremity, sciatic nerve distribution, evaluated as 40 percent disabling; bilateral pes planus, evaluated as 30 percent disabling; rheumatoid arthritis affecting the bilateral knees, hands, and toes, evaluated as 20 percent disabling; degenerative changes of the lumbar spine, evaluated as 20 percent disabling; rheumatoid arthritis of the cervical spine, evaluated as 10 percent disabling; linear surgical scars of the lumbar spine, evaluated as noncompensable; and radiculopathy of the left lower extremity, evaluated as noncompensable.  

In sum, the Veteran has met the percentage rating criteria for a TDIU since May 22, 2009.  The salient question, then, is whether she has been unemployable due, solely to her service-connected disabilities.  In this case, the evidence suggests that she has.  

The Veteran has a high school education and college courses in criminal justice.  She has work experience as a truck driver, bus driver, and security guard.  

In May 2011, the Social Security Administration found that the Veteran became disabled December 30, 2007, primarily due to her back disorder (discogenic and degenerative) and secondarily to diabetic neuropathy.  

In December 2016, C. S., MS, CSC reviewed the Veteran's file and opined that it is more likely than not that the Veteran's service-connected disabilities had precluded her from. securing, and following substantially gainful employment since at least. 2007, the year she was terminated from her job due to her inability to complete the physical demands because of her service-connected disabilities.  

The VA examiner, who examined the Veteran in January 2017, concurred that the Veteran was unable to engage in employment due to her service-connected disabilities.  

In light of the foregoing evidence, the Board finds support for the Veteran's claim for a TDIU.  Accordingly, that portion of the appeal is allowed.


ORDER

Service connection for tinnitus is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for a disorder, manifested by lumps on the Veteran's back, is denied.  

For the period from June 4, 2008 through May 21, 2009, an initial rating in excess of 10 percent for right lower extremity radiculopathy, sciatic nerve distribution, is denied.  

For the period from May 22, 2009 through December 15, 2014, a rating in excess of 20 percent for right lower extremity radiculopathy, sciatic nerve distribution, is denied.  

Since December 16, 2014, a rating in excess of 40 percent for right lower extremity radiculopathy, sciatic nerve distribution, is denied.  

For the period from May 22, 2009 through February 2, 2016 an initial rating in excess of 20 percent for left lower extremity radiculopathy, is denied.  
For the period from February 3, 2016 through January 30, 2017, a compensable rating for left lower extremity radiculopathy, sciatic nerve distribution, is denied.  

Effective January 31, 2017, a 20 percent rating for left lower extremity radiculopathy is granted, subject to the law and regulations governing the award of monetary benefits.  

Prior to February 3, 2016, a rating in excess of 10 percent for pes planus, right foot, with degenerative changes and right ankle tendonitis is denied.  

Prior to February 3, 2016, a rating in excess of 10 percent for pes planus, left foot, with degenerative changes, prior to February 3, 2016.  

Effective February 3, 2016, a rating in excess of 30 percent for bilateral pes planus is denied.  

An initial rating in excess of 20 percent for rheumatoid arthritis, affecting the knees, hands, and toes is denied.  

Prior to May 22, 2009, a rating in excess of 20 percent for lumbar spine strain with degenerative changes is denied.  

Effective September 1, 2015, a rating in excess of 20 percent for lumbar spine strain with degenerative changes is denied.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  



REMAND

The Veteran also seeks entitlement to SMC due to the need for the regular aid and attendance of another individual.  

From December 16, 2014, through September 1, 2015, the RO granted the Veteran entitlement to SMC at the housebound rate due to degenerative changes of the lumbar spine with lumbar strain and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350(i)(2016).

In July 2016, the RO denied the Veteran's claim of entitlement to SMC due to the need for the regular aid and attendance of another individual or on the basis of being housebound due to her service-connected disabilities.  

In August 2016, the Veteran's representative filed a timely notice of disagreement with the entitlement to SMC due to the need for the regular aid and attendance of another individual.  Since the veteran submitted a timely notice of disagreement, the case is remanded to the AOJ for the following action:  

Issue an SOC concerning the claim of entitlement to SMC due to the need for the regular aid and attendance of another individual.  IF, AND ONLY IF, the Veteran completes her appeal by filing a timely substantive appeal on that issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016). 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


